Case 2:20-cv-02927-CBM-AS Document 54 Filed 10/21/20 Page 1 of 1 Page ID #:1232



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11     DONALD MCDOUGALL,ET AL.,                Case No.: 2:20-cv-02927-CBM-AS
12           Plaintiff's,
                                               JUDGMENT
13     vs.
14     COUNTY OF VENTURA,ET AL.,
15           Defendants.
16
17           Pursuant to the Court's Order RE: Motion to Dismiss Case,
18                 IT IS ADJUDGED that the First Amended Complaint is dismissed
19    with prejudice.
20
21           IT IS SO ORDERED.
22
23    DATED: October 21, 2020
24                                                           (..

25                                         CONSUELO B. MARSHALL
26                                         UNITED STATES DISTRICT JUDGE

27
28

                                              1
